Appeal Dismissed and Memorandum Opinion filed March 31, 2020.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-19-01014-CV

   GEOSOUTHERN ENERGY CORP. AND GEP HAYNESVILLE, LLC,
                       Appellants

                                         V.

 FBS PROPERTIES, INC., AND BOSCO INVESTMENTS, LLC, Appellees

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-69106

                          MEMORANDUM OPINION

      This accelerated appeal is from an interlocutory order signed December 18,
2019. As shown by a supplemental clerk’s record, the trial court vacated the
December 18, 2019 order in a written order signed February 25, 2020.

      On March 4, 2020, we notified the parties that we lack jurisdiction to
consider an appeal when no appealable order exists. We informed the parties of
this court’s intention to dismiss the appeal for want of jurisdiction unless any party
filed a response demonstrating the court’s jurisdiction by March 16, 2020. See Tex.
R. App. P. 42.3(a). No response has been filed.

      We order the appeal dismissed for lack of appellate jurisdiction.



                                       PER CURIAM


Panel consists of Chief Justice Frost and Justices Jewell and Spain.




                                         2